Mount, J.
— Appellant was convicted on a charge of assault in the first degree upon one Louie James. He *190appeals from a sentence based npon tbe verdict of tbe jury. He makes but one assignment of error, viz.: that tbe verdict is contrary to tbe law and tbe evidence.
It appears that, on the 5th day of March, 1917, one Louie James, a Chinaman, was assaulted by two other Chinamen upon the streets of Seattle. While the prosecuting witness was' walking along the street, two Chinamen, armed with pistols;’began shooting' at him. He escaped, and the appellant,' Harry John,' and another Chinaman were arrested. The other Chinaman pleaded • guilty, and the appellant entered a plea of not guilty.
Appellant’s contention appears to be that there was no sufficient évidence of his identification, and that there was no motive shown for the assault; and that, for these reasons, we should hold that the evidence is insufficient. There is abundant evidence in the record to identify the appellant as one of the parties who assaulted the prosecuting witness by firing a number of shots from a revolver at the prosecuting witness. He was identified by at least four witnesses who saw the occurrence and who did not hesitate to identify him. Where the evidence is positive, as it is in this case, it -is not necessary that there should be a motive shown for the assault.
The record convinces us beyond doubt that the appellant was one of the guilty parties.
The judgment is therefore affirmed.
Main, C. J., Chadwick, Fullerton, and Holcomb, JJ., concur.